 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarbers and Beauticians Local Union No. 635 and F.A. Buttrey Co. and Pauline M. Adamson d/b/a In-stant Coiffures.Case 19-CP-143January 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS ANDKENNEDYOn September25, 1970, Trial Examiner John P.von Rohr issued hisDecision in the above-entitledproceeding, finding that the Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desisttherefrom and take certainaffirmative action, as setforth in the attached TrialExaminer'sDecision.Thereafter, the Charging Par-tiesfiled exceptions to the Trial Examiner'sDecision.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its powersin connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer'sDecision, the exceptions, and the entirerecord inthe case, and hereby adopts the findings,'conclusions,and recommendations of the Trial Ex-aminer,as modified herein.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR.Trial Examiner:Upon a charge filedon April 21, 1970,theGeneral Counsel of the NationalLabor Relations Board,by the Regional Director for Re-Fon 19 (Seattle,Washington), issued a complaint on May4,1 970,against Barbers and Beauticians Local Union No.635, herein called the Respondent or the Union, allegingthat it had engaged in unfair labor practices within themeaning of Section 8(bX7)(A) ofthe National Labor Rela-tions Act, as amended,herein called the Act. The Respon-dent filed an answer denyingthe allegations of unlawfulconduct alleged in the complaint.Pursuant to notice,a hearing was held before Trial Exam-iner John P. von Rohr in Butte, Montana,on June 30, 1970.resented by counsel and were affordedAll parties were reopportunity to ad uce evidence,to examine and cross-ex-amine witnesses,and to file briefs.Briefs were received fromthe General Counsel and the Respondent on August 24,1970, and they have been carefully considered.Upon the entire record in this case,and from my observa-tion of the witnesses,I hereby make the following:FINDINGS OF FACTIJURISDICTIONAL FACTSF. A. Buttrey Co. is a Montana corporation engaged inthe retail sale of merchandise at eight locations in the Stateof Montana.Its retail operation located at Butte,Montana,is the only facility involved in this proceeding.Duringitspast fiscal year,Buttrey at its Butte,Montana, store did agross volume of business in excess of $500,000,and duringthe same period purchased goods from directlyoutside theState of Montana of a value exceeding $50,000.I find that the F. A. Buttrey Co. is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.'ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the RecommendedOrder 2 of the Trial Examiner and hereby orders thatthe Respondent,Barbers and BeauticiansLocal Un-ion No. 635, Butte, Montana, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner'sRecommended Order.'The exceptionsfiled bythe Charging Parties assert that the Trial Exam-iner(1) erred in findingthat F. A. Buttreywas bound to the terms of thecollective-bargaining agreement negotiated between the Silver Bow Employ-ers'Association and the RetailClerks,alleging that, instead,Buttrey had aseparate agreement with the RetailClerks, and (2)erred in failing to specifi-cally find that Adamson was required to conform to Buttrey's labor relationspolicies.Even assuming,arguendo,that these exceptions are meritorious, theywould not, in any event,affect the Trial Examiner's ultimate conclusion thatthe Respondent violated Section8(b)(7XA) of the Act,to which conclusionthe Respondent has not excepted.Accordingly,we find it unnecessary to passon the points raised in the exceptionsfiled bythe Charging Parties.2 In footnote 17 of the Trial Examiner'sDecision,substitute "20" for "10"days.II.THE LABORORGANIZATION INVOLVEDBarbers and BeauticiansLocal UnionNo. 635 and RetailClerks' Union, Local No.4, are labor organizations withinthe meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.The Activities of the RespondentThe Buttrey facility involved in thisproceeding is a softgoods,family typedepartment store and is located in asuburbanshopping center at Butte,Montana.At all timesmaterialhereto Buttrey's employees havebeen representedby Retail Clerks Union, Local No. 4. Further,as a memberof the Silver Bow Employer's Association, Buttrey is partyto a collective-bargaining agreementbetween the Associa-tion andthe Retain Clerks. On March 10, 1970, Buttrey andthe RetailClerks executeda document entitled "Memo-randum,"an examinationof which reveals it to be, I find,an agreementbetween the parties providingfor certainmodificationsof the aforesaid masterAssociation collec-tive-bargaining agreement.iThe business of Pauline M Adamson d/b/a Instant Coiffures and itsrelationship with the F.A. Buttrey Co. andthe employees involved hereinis discussed in the factual statement of this case, as set forth below.188 NLRB No. 44 BARBERS LOCAL NO. 635Pursuant to a lease arrangement with Buttrey,the termsof which are hereinafter discussed,Instant Coiffures, a soleproprietorship,commenced operation of a synthetic wigdepartment in Buttrey's Butte,Montana, store on March 20,1970.On March 23, 1970,Pauline M. Adamson,the ownerand sole proprietor of Instant Coiffures, signed the originalof the March 10, 1970, "Memorandum,"referred to above,on behalf of Instant Coiffures.Adamson testified withoutcontradiction that she signed this agreement in the presenceof and with the acquiescence of representatives,of Buttreyand the Retail Clerks?On March 25, Pauline Adamson received a telephone callat the store from John Sarsfield,secretary-treasurer of theRespondent Union,at which time one or two employeeswere employed in the wig department.Beginning by re-ferring to a classified help wanted ad for employees in thewig department which appeared in a local newspaper onMarch 22,Sarsfield asked Adamson if she was aware thatshe was breakingthe law and that anyone working on wigsmust belong to the Barbers and Hairdressers Union. Aftersome further discussion of this nature, Sarsfield concludedby telling Adamson that she had to employ hairdressers andthat her employees"had to belong to the Hairdresser Un-ion.913-On the evening of March 25,Sarsfield telephoned Paul J.Wagner, the Buttrey store manager, at the store.He firstasked,"Where is that broad,Pauline Adamson?" Wagnerreplied that she had returned to her home in Billings,Mon-tana.Upon Sarsfield's further inquiry as to when she wouldbe back at the store,Wagner advised that it wouldprobablybe later in the week.According to Wagner,Sarsfield thenasked if he was aware"that we were breakingg' the law inoperating a wig department inasmuch as we did not havelicensed beauticians from the Barbers and Beautician's Un-ion styling and setting the wigs."On March 30,a Monday, Sarsfield,accompanied by twoother men,came to the store and spoke to Adamson in thepresence of the two wigdepartment employees who wereemployed at this time.Adamson testified that Sarsfield be-gan by speaking to her "in a very belligerent manner" andthat he again accused her of breaking the law. When Ad-amson thereupon told one of the girls to get the store man-ager, Sarsfield stated "We do not talk to the store manager.We talk to his supervisors."In any event,Sarsfield and thetwo men then departed,with Sarsfield stating,"You willhave a picket. We know how to deal with people of yourkind."On about the same date, March 30,Sarsfield called Wag-ner and at this time told him that the Union had voted topicket the store,but that "he could reverse the. decision."Wagner advised Sarsfield to contact the company attorneyand take the matter up.with him.On or about March 31,1970, the Respondent Unionbegan picketing the Buttrey Store.4The legend on the picketsigns carried by the pickets stated as follows:2Therepresentative of Buttrey on this occasion was Paul)Wagner,manager of the Butte store,while Union Representative Zier acted for theRetail Clerks The agreement,a copy of which is in evidence,reflects thesignature of William G.Dobb appearing directly beneath the signature ofAdamson on behalf of Instant Coiffures.Dobb,however, is not identified inthe record.7This conversation is set forth in accordance with the unrefuted andcredited testimony of Adamson.Sarsfield was not called to testify.4 By agreement of the parties the picketing ultimately ceased pendingdetermination by the Board or Courts of the dispute herein.ATTENTION267Wigs are styled at.Buttreys Suburbanby NON-UNIONOperatorsBarbers&BeauticiansLocal 635Wagner testified without contradicition that he had aconversation with another representative of the RespondentUnion,one Mr.Mernan,while Meman and representativesof certain other unions belonging to the Silver Bow LaborCouncil were engaged in picketingthe store on the morningof April 11, 1970.5 Stating,inter alia,that he hadread in thepaper that the wig department employees had' joined theRetail Clerks Union, Mernan asked Wagner why he did not"let these people join the Barbers and Beauticians Union."The conversation ended after some further brief discussionwhich` need not be related here.B.The Wig Department and Its OperationsA shoe department in the Buttreystoreis operated by theWohl Shoe Company pursuant to the terms and conditionsof a concessionlicense agreementbetween Buttrey andWohl. In February 1970, Pauline Adamson and officials ofButtrey reached an oral understanding whereby the wigdepartment (Instant Coiffures) would be operated pursuantto substantially the same terms and conditions as set forthin the aforesaid Wohl licenseagreement.6Relevant pro-visions ofthis agreementare noted below.The wig department is locatedon a main aisle in thefront-center part of the store 7 andis adjacentto the dressdepartment and handbag department.There are no parti-tions between the departments. Located within the wig de-partment are two mirror styling units, four hydraulic chairsfor cutting and styling, a showcase, a display table, the workarea, and a cash register.All advertising of the wig department is placed throughthe Buttrey account (on a reimbursablebasis)and suchadvertising appears in the: ads under the name of Buttrey.The wig department employees are hired by Instant Coif-fures, it alone having the authority to hire. However, theseemployees are subject to discharge by the Buttrey storemanager if they are found to be objectionable or if theyviolate the rules and regulations applicable to the Buttreystore employees.8 In about the first week of the opening.ofthe wig department, and at all time thereaftermaterial here-to, there were only two employees in the wig department,neither of whom is a supervisory employee. If either of theseemployees wished time off, such request would be made tothe, Buttrey storemanagerwho could grant therequiest 9S Sincethistestimony is undented,I find that Mernan was a representativeand agent of the Respondent.6 To date theoral agreement between Instant Coiffures and Buttrey hasnot beenreduced to writing.The only modification of the Wohl agreementtestifiedto byAdamson concerned paragraph 22 of the said agreement whichprovides for mutual discounts to Wohl and Buttrey employees. Adamsontestified that it was orally agreed that Buttrey employees would be granteda discount in the wig department but that the wig department employeeswould not have a discount in the rest of the store.i Except forrest rooms and offices located upstairs, all selling departmentsare located on one floor at the ground level.IThelatter is set forth in Article 20 of the License Agreement.9Instant Coiffures operates wig departments in six other Buttrey stores inthe State of Montana.One CarolynBadura acts as a "traveling supervisor"and assists in overseeing all of the operations,including the one in the ButtestoreArrangements for longer periods of time off by the employees, suchas vacations,would be taken up with Badura. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe wig department employees punch the same timeclockutilized by the other Buttrey employees and both groupskeep the same store hours. They are interchangeable withother Buttrey sales employees in thesensethat for courtesypurposes they can accommodate customers by making cashsales in other Buttrey departments when the occasionarises.10 In these situations the wig employees use the cashregister in the department where the sale is made. Whileemployees of other departments are usually not expected toservice wig department customers, theyare authorized tosell a hair piece to a customer if the customer wished topurchase one without further alteration or styling.In thisconnection,it is noteworthy that customer credit purchasesof wigs are made with a Buttrey credit card. Appropriateadjustments and reimbursements betweenthe parties forcredit purchases(as well as for ticketed cash sales made atthe various cash registers)aremade on the end-of-the-month basis.The wig department employees are paid by check byInstant Coiffures and it also withholds tax and makes otherappropriate deductions. The wig employees are covered bythe same health and accident insurancepolicy as the But-trey, employees, although the premiums are paid byInstantCoiffures on the basis of its end-of-the-month adjustmentwith Buttrey.C.ConclusionsA principal issue in this case is whether Buttrey and In-stant Coiffures are joint employers of the wig departmentemployees, as contended by the General Counsel, or wheth-er, as contendedby theRespondent,Instant Coiffures is thesole employer of these employees."Just as in the cases involving the status of individuals asindependent contractors or employees, there is a close ques-tion in cases such as the one at bar as to whether a depart-ment store and the licensees of its various departments arejoint employers of the latter's employees. Thus, for example,in Frostco Super Save Stores, Inc.,138 NLRB 125, the Boardfound a joint employer relationship to exist and particularlynoted that "long-established policy in cases involving retaildepartment stores is to find storewide units appropriate."However, inEsgro Anaheim, Inc.,150 NLRB 4(ll the Boardin a three to two decision refused to find a joint employerrelationship, this apparently largely on the ground that thelicense agreement between the parties did not provide forthe common handling of labor relations.Uponconsideration of all the facts in this case, I ampersuaded and find, that the F. A. Buttrey Co. and PaulineM. Adamson,d/b/a Instant Coiffures are joint employersof the wig department employees.While the question is notone of easy resolution,I base this finding on the following:10 Presumably this occurs when other sales people are absentor when theyare unusually busy.11Aside fromthe relevancyof this issue to the Board's jurisdiction herein(the General Counsel presented no evidence to show that Instant Coiffureswas independently engaged in commerce within the meaning ofthe Act) Ithink that,in view of theconduct bythe parties in granting recognition tothe RetailClerks Union as the collective-bargaining agent for the wig depart-ment employees,a resolution of this question is necessary to a determinationof the legalityof the picketing herein.Thus,Section 8(b)(7)(A) provides, inrelevant part,that it shallbe an unfair labor practicefor a unionto picketor threaten to picket any employerwith an objectof forcing an employer tobargain with a labor organization as their representative"wherethe employerhas lawfully recognized in accordance with thisAct any other labororganiza-tion and a question concerningrepresentation may not appropriately beraised under Section 9(c) of the Act "To the extent indicated above,Buttrey retains the right todischarge the wig department employees, it exercises somesupervision over them,and the wig department employeesare interchangeablewiththe Buttrey employees.Further,the wigemployeespunch the same timeclock as the Buttreyemployees,share the same rest room facilities and othercommon facilities,work thesame hours,are covered by thesame health and welfare plan, must abideby thesame em-ployeestore rules and regulations,are subject to the samegeneral working conditions, and exercise the same generalskills.12 In addition,the Buttrey store to all outward appear-ances,including its advertising,holds itselfout tothe publicas the sole entrepreneur for the entire store,including thewig department.Although notspecificallyraised bythe Respondent as adefense in this case,I am mindful of the fact that whenAdamsonsigned the heretofore notedMemorandumAgreement on March23, 1970,the employees of the wigdepartmentat this timeconcededlyhad not become mem-bers of theRetail Clerks and had not authorizedthe Unionto represent them.Nevertheless,inasmuch as I found But-trey to bea joint employer of the wig department employ-ees, I findthatButtrey s contractwiththe Retail Clerkscoveredthe wig department employees 13 and that thereforethe RetailClerkswas the lawullyyrecognizedcollective-bargaining representative for the Employer's employees, ascontemplatedby Section8(b)(7)(A),at the time of the con-ductfound to be unlawful herein. In this connection, it isnoteworthythat includedin the appro2riatebargaining unitset forth in the aforesaid contract are salespeople"and "allpersonswho are activelyen aged in handling or sellingmerchandise."Since the wig department employeesclearlycome under eitheror bothof these classifications,Iwouldfind theaddition of these employees to constitute nothingmore than normal accretion to the then-existing bargainingunit.14As to theobjective of Respondent's conduct herein, in-cluding the ppicketingg,,from the heretofore related conversa-tionswhich RespondentRepresentative John Sarsfield hadwith Adamsonand Store ManagerWagner, from the con-versationwhich Wagner had withRespondent Representa-tiveMernan on thepicket line, as well as from the languageon the picketsign itself,I findthatRespondent's objectthroughoutthe periodfrom March25, 1970 (when Sarsfieldfirst spoketo Adamson),until the cessation of picketing inearlyJune1970, wasto force or require the joint employers(Buttrey and Instant Coiffures)to recognize or bargain withitas the representative of the wigdepartment employeesand to force or requirethe wig department employees toaccept orselect it as their barpamin representative. As theexisting contract barred the raisingof a questionconcerningrepresentation,I findthatRespondent s hereinabove de-12As in theEsgrocase,suprathelease adopted by the parties does notprovide for a common handling of labor relations.However, as witnessed bythe fact that a Buttrey representative participated in the setting of the payscale for the wig department employees,it is clear that Buttrey participatedin the handling of InstantCoiffureslabor relations.Further,Adamson refer-red Respondent Business Representative Sarsfield to the Buttrey store man-ager on the occasion of his coming to the store on March 30...and, as setforth above,Sarsfield in fact broached the Buttrey store manager withRes3pondent's demands on March 25 and again on March 30.1Thiscontract contains a valid union-security clause.14From the record there appears little doubt but that the wig departmentemployees are essentially engaged in the selling of wigs and that the trimmingof thesynthetichair of which the wigs are composed is but a relativelyunskilled adjunct to the selling operation. I think this quite different from thetraining,skills,and licensing required by regular barbers and hairdresserswho are engaged in the cutting and styling of human hair. The latter areprimarilyengaged in the selling of their services, not a product. BARBERS LOCAL NO. 635269scribedconduct to achieve such objective was violative ofSection8(b)(7)(A) of the Act.I5IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operations of theemployer described in section I, above, have a close, inti-mate,and substantial relation to trade,traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDY2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act.(a) Post at its offices,meeting halls, and all places wherenotices to its members are customarilyposted,copies of theattached notice marked"Appendix.'Copies of said no-tice,on forms to be furnished by the Regional Director forRegion 19,after being dulysigned by an official of theRespondent,shall be posted by it upon receipt thereof, andbe maintained for at least 60 consecutive days thereafter, inconspicuous places,including all places where notices tomembers are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(b) Notify the Regional Director for Region 19, in writ-ing,within 10 days for the receipt of this RecommendedOrder,what steps it has taken to comply herewith.l"Having found that the Respondent has engaged in and isengagingin unfair labor practices in violation of Section8(bX7XA)of the Act, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies from the Act.On the basis of the foregoing findings of facts and on theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.F. A. Buttrey Co. is an employer en aged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Barbers and Beauticians Local Union No. 635 is alabor organization within the meaning of Section 2(5) of theAct.3. By picketing,causing to be picketed, and threateningto picket F. A. Buttrey Co., and Pauline M. Adamson d/b/aInstant Coiffures,with an object of forcing or requiring saidemployers to recognize and bargain with it as the collective-bargaining representatives of the wig department employ-ees, and with a further object of forcing or requiring saidemployers'employees to accept or select the Respondent astheir collective-bargaining agent, at a time when Respon-dent was not certified as such representative and F. A.Buttrey Co.and Instant Coiffeurs had lawfully recognizedRetail Clerks'Union,Local No.4 as the collective-bargain-ing representative of said employees,and a question con-cerning representation could not be raised under Section9(c) of the Act,Respondent has engaged in and is en agingin unfair labor practices within the meaning of Section8(bX7)(A)of the Act.4.The aforesaid unfair labor practices are unfair laborpractices effecting commerce within the meaning of Section2(6)and(7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law, and on the entire record in this case, it isrecommended that Respondent Barbers and BeauticiansLocal Union No. 635, its officers, agents, successors, andassigns, shall:1.Cease and desist from picketing,causing to be picketed,or threatening to picket F. A. Buttrey Co. and Pauline M.Adamson d/b/a Instant Coiffures under conditions prohib-ited by Section 8(b)(7) Of the Act, where an object thereofis forcing or requiring the said employers to recognize orbargain with it as the collective-bargaining representative ofthe wig department employees, or forcing or requiring saidemployees to select or accept Respondent as their collec-tive-bargaining representative.15 I need not pass on Respondent's affirmative defense that the picket signsfallwithin the language of the proviso to Section8(bX7XC), since it is wellestablished that the informational proviso to Section 8(b)(7XC) furnishes nodefense inan 8(b)(7)(A)case.Local7463,UnitedMineWorkers ofAmerica(Harlem FuelCo.),160 NLRB 1589;Local 182, IntlBro. of Teamsters,Chauf-feurs,Warehousemenand Helpers of America (WoodwardMotors, Inc),135NLRB 851,858-9,TeamstersLocalUnion No.5,et al. (Barber BrothersContracting),171 NLRB No. 9.16 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Recommended Order herein shall, asprovidedin Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrderis enforced by a judgmentof a UnitedStates Court of Appeals, thewords in the notice reading"Posted By Order of the National Labor Rela-tions Board"shall be changed to read"Posted pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "17 In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read."Notify said Regional Director, inwriting,within 10 days from the date of thisOrderwhat steps the Respondenthas takento complyherewith "APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT, under conditions prohibited by Section8(b)(7) of the Act, picket,cause to be picketed, orthreaten to picket the F. A. Buttrey Co. or Pauline M.Adamson d/b/a Instant Coiffures,where an objectthereof is to force or require the said employers torecognize or bargain with us as the representative oftheir wigdepartment employees, or to force or requirethe wig department employees of F. A. Buttrey Co. andPauline M.Adamson d//b/a Instant Coiffures to acceptorselectusastheircollective-bargainingrepresentative.DatedByBARBERS ANDBEAUTICIANS LOCALUNION NO 635(Labor Organization)(Representative)(Title) 270DECISIONSOF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defaced byor covered by any other material.anyone.Any questions concerning this notice or compliance withThis notice must remain posted for 60 consecutive daysits provisions, may be directed to the Board'sOffice, Re-from the date of posting and must not be altered, defaced,public Building, 10th Floor, 1511 Third Avenue, Seattle,